Exhibit 10.2

         
ATTORNEY GENERAL OF THE STATE OF NEW YORK
INVESTOR PROTECTION BUREAU
 

x
:    
 
IN THE MATTER OF
     
 
  :    
TD AMERITRADE, INC.
  :    
 
  :
x    
 
     

ASSURANCE OF DISCONTINUANCE
PURSUANT TO EXECUTIVE LAW § 63(15)
     On April 14, 2008, the Office of the Attorney General of the State of New
York (the “Attorney General”), commenced an investigation, pursuant to
Article 23-A of the General Business Law (the “Martin Act”), of TD Ameritrade,
Inc. (“TD Ameritrade”), concerning TD Ameritrade’s marketing and sale of auction
rate securities (the “Investigation”). This Assurance of Discontinuance
(“Assurance”) contains the findings of the Attorney General’s Investigation and
the relief agreed to by the Attorney General and TD Ameritrade.
FINDINGS
     The Attorney General finds as follows:
I. Relevant Entity
     1. TD Ameritrade is a New York corporation. It is licensed to do business
in the State of New York and has offices located in New York City. TD Ameritrade
is a registered broker/dealer offering brokerage and investment products and
services to investors across the United States. TD Ameritrade was formed as a
result of the consolidation of retail brokerage operations of Ameritrade, Inc.
and TD Waterhouse Investors Services, Inc. following Ameritrade Holding
Corporation’s acquisition of TD Waterhouse Group, Inc. on January 24, 2006 (the
“Merger Date”).

-1-



--------------------------------------------------------------------------------



 



II. Background on Auction Rate Securities
     2. Auction rate securities are long-term bonds issued by municipalities,
corporations and student loan companies, or perpetual equity instruments issued
by closed end mutual funds, with variable interest rates that reset through a
bidding process known as a Dutch auction.
     3. At a Dutch auction, bidders generally state the number of auction rate
securities they wish to purchase and the minimum interest rate they are willing
to accept. Bids are ranked, from lowest to highest, according to the minimum
interest rate each bidder is willing to accept. The lowest interest rate
required to sell all of the auction rate securities available at auction, known
as the “clearing rate,” becomes the rate paid to all holders of that particular
security until the next auction. The process is then repeated, typically every
7, 28 or 35 days.
     4. When there are not enough orders to purchase all of the auction rate
securities being sold, a “failed” auction occurs. In the event of a failed
auction, investors cannot sell their auction rate securities.
     5. To facilitate the auction process, the issuers of the auction rate
securities select one or more broker-dealers to underwrite the offering and/or
manage the auction process.
     6. TD Ameritrade did not act as an underwriter, manager or agent for any
issuer of auction rate securities. Rather, TD Ameritrade acted as agent, both on
a solicited and unsolicited basis, for its customers by submitting their bids to
purchase and orders to sell auction rate securities. TD Ameritrade received
revenue in connection with auction rate securities, including a fee for acting
as an agent for its customers.

-2-



--------------------------------------------------------------------------------



 



III.   TD Ameritrade Made Misrepresentations to Certain Investors in Connection
With the Sale of Auction Rate Securities

     7. TD Ameritrade represented to certain of its customers that auction rate
securities were “money market alternatives” and “liquid investments.” It did so
through its registered representatives, who represented to certain investors
that auction rate securities were highly liquid, safe, cash-equivalent
investments.
     8. These representations were misleading as to certain investors. Auction
rate securities were in fact different from money market funds. As discussed
above, the liquidity of an auction rate security relied on the successful
operation of the Dutch auction process. In the event of a failed auction,
investors can not sell their auction rate securities and are stuck holding
long-term investments. As discussed below, starting in the Fall of 2007, the
auction rate securities market faced dislocation and an increased risk of
failure.
     9. Since the inception of the auction rate securities market, certain other
broker-dealers submitted support bids, purchase orders for the entirety of an
auction rate security issue they underwrote and for which they acted as the sole
or lead broker. Support bids were broker-dealers’ proprietary orders that would
be filled, in whole or in part, if there was otherwise insufficient demand in an
auction. When broker-dealers purchased auction rate securities through support
bids, auction rate securities were recorded on the broker-dealers’ balance
sheets.
     10. As a distributing broker-dealer, TD Ameritrade did not submit bids to
support the auctions and did not hold any significant inventory of auction rate
securities in its proprietary account.

-3-



--------------------------------------------------------------------------------



 



     11. Because investors could not ascertain how much of an auction was filled
through broker-dealer proprietary trades, investors could not determine if
auctions were clearing because of normal marketplace demand, or because
broker-dealers were making up for lack of demand through support bids.
Generally, investors were also not aware that the auction rate securities market
was dependent upon broker-dealers’ use of support bids for its operation. There
was no way for investors to monitor supply and demand in the market or to assess
when broker-dealers may decide to stop supporting the market, which could cause
its collapse.

IV.   By the Fall of 2007, The Auction Rate Securities Market Faced Dislocation

     12. In August 2007, the credit crisis and other deteriorating market
conditions strained the auction rate securities market. Some institutional
investors withdrew from the market, decreasing demand for auction rate
securities.
     13. From the Fall of 2007 through February of 2008, demand for auction rate
securities continued to erode and many broker-dealers’ auction rate securities
inventory reached unprecedented levels. In February 2008, many broker-dealers
stopped supporting the auctions. Without the benefit of support bids, the
auction rate securities market collapsed, leaving investors who had been led to
believe that these securities were “money market alternatives” and “liquid
investments,” appropriate for managing short-term cash needs, holding long-term
or perpetual securities that could not be sold at par value.
V. Violations
     14. The foregoing acts and practices of TD Ameritrade violated provisions
of the Martin Act, Article 23-A of the General Business Law.

-4-



--------------------------------------------------------------------------------



 



     15. The foregoing acts and practices of TD Ameritrade violated provisions
of § 349 of the General Business Law.
     16. The foregoing acts and practices of TD Ameritrade violated provisions
of § 63(12) of the Executive Law.
AGREEMENT
     WHEREAS, the parties agree to settle allegations that TD Ameritrade’s
conduct violated the Martin Act, General Business Law § 349 and Executive Law §
63(12) and the Attorney General can bring an action when misrepresentations are
made in connection with the sale of securities and scienter need not be proven
to establish a violation of the Martin Act, General Business Law § 349 and
Executive Law § 63(12);
     WHEREAS, TD Ameritrade neither admits nor denies the Attorney General’s
Findings set forth above;
     WHEREAS, the Attorney General is willing to accept the terms of the
Assurance pursuant to New York Executive Law § 63(15), and to discontinue, as
described in paragraph 52 below, its Investigation of TD Ameritrade; and
     WHEREAS, the parties each believe that the obligations imposed by this
Assurance are prudent and appropriate;
     IT IS HEREBY UNDERSTOOD AND AGREED, by and between the parties, that:

-5-



--------------------------------------------------------------------------------



 



I. Relief for Auction Rate Security Investors
     A. Purchases from Auction Rate Securities Investors
     17. TD Ameritrade will provide liquidity to Eligible Investors, as defined
below, by purchasing Eligible Auction Rate Securities, as defined below, that
have failed at auction at least once since February 13, 2008, at par, in the
manner described below.
     18. “Eligible Auction Rate Securities,” for the purposes of this Assurance
shall mean auction rate securities purchased at TD Ameritrade on or before
February 13, 2008 and that have failed at auction at least once since
February 13, 2008. Notwithstanding the foregoing definition, Eligible Auction
Rate Securities shall not include auction rate securities that were purchased at
TD Ameritrade or entities acquired by TD Ameritrade’s parent companies in
accounts owned, managed or advised by or through independent registered
investment advisers.
     19. “Eligible Investors,” for the purposes of this Assurance, shall mean
the following current and former account owners who purchased Eligible Auction
Rate Securities at TD Ameritrade on or before February 13, 2008, did not
transfer such Eligible Auction Rate Securities away from TD Ameritrade prior to
the Merger Date, and held those securities on February 13, 2008:

  a.   Natural persons (including their IRA accounts, testamentary trust and
estate accounts, custodian UGMA and UTMA accounts, and guardianship accounts);  
  b.   Charities, endowments or foundations with Internal Revenue Code
Section501(c)(3) status; or

-6-



--------------------------------------------------------------------------------



 



  c.   Small Businesses and Institutions. For purposes of this provision, “Small
Businesses and Institutions” shall mean the following account owners with total
assets at TD Ameritrade of $10 million or less as of March 13, 2009: trusts;
corporate trusts; corporations; employee pension plans/ERISA and Taft Hartley
Act plans; educational institutions; incorporated not-for-profit organizations;
limited liability companies; limited partnerships; non-public companies;
partnerships; personal holding companies; unincorporated associations; and
government and quasi-government entities.

  i.   In calculating total assets at TD Ameritrade for the purposes of
Paragraph 19(c), TD Ameritrade may include household accounts.     ii.   If an
account owner described within Paragraph 19(c) transferred its Eligible Auction
Rate Securities away from TD Ameritrade prior to March 13, 2009, then the date
of the account owner’s request to transfer its Eligible Auction Rate Securities
shall be used for determining whether the account owner had $10 million or less
at TD Ameritrade.     iii.   “Small Businesses and Institutions” shall not
include broker-dealers or banks acting as conduits for their customers, or
customers that had total assets of greater than $50 million as of the date of
this Assurance.

-7-



--------------------------------------------------------------------------------



 



  iv.   In no event shall TD Ameritrade be required by this Assurance to
purchase more than $10 million of auction rate securities from any Small
Business or Institution.

     20. TD Ameritrade shall offer to purchase, at par plus accrued and unpaid
dividends/interest, from Eligible Investors their Eligible Auction Rate
Securities that have failed at auction at least once since February 13, 2008
(the “Purchase Offer”). The Purchase Offer shall remain open as follows:

  a.   First Offer Period. For those Eligible Investors with assets at TD
Ameritrade of $250,000 or less as of March 13, 2009, the Purchase Offer shall
remain open for a period of seventy-five (75) days from the date on which the
Purchase Offer was sent (“First Offer Period”). To the extent that any Eligible
Investor transferred their Eligible Auction Rate Securities away from TD
Ameritrade before March 13, 2009, then the measurement date for the $250,000
threshold shall be the date on which the transfer was requested by the Eligible
Investor.     b.   Second Offer Period. For those Eligible Investors with assets
at TD Ameritrade of more than $250,000 as of March 13, 2009, the Purchase Offer
shall remain open until at least March 23, 2010 (“Second Offer Period”), subject
to extension pursuant to paragraph 23(b) below. To the extent that any Eligible
Investor transferred their Eligible Auction Rate Securities away from TD
Ameritrade before March 13, 2009, then the measurement date for the $250,000
threshold shall be the date on which the transfer was requested by the Eligible
Investor.

-8-



--------------------------------------------------------------------------------



 



     21. No later than fifteen (15) business days from the date of this
Assurance, TD Ameritrade shall undertake its best efforts to identify and
provide notice to Eligible Investors of the relevant terms of this Assurance.
Said notice shall explain what Eligible Investors must do to accept, in whole or
in part, the Purchase Offer, including how Eligible Investors may accept the
Purchase Offer. TD Ameritrade shall also provide written notice of the relevant
terms of this Assurance to any subsequently identified Eligible Investors.
     22. To the extent that any Eligible Investors have not responded to the
Purchase Offer on or before forty-five (45) days before the end of the
applicable offer period (defined in paragraph 20(a) and (b) above), TD
Ameritrade shall provide any such Eligible Investor with a second written notice
informing them again of the Purchase Offer, including the date by which the
applicable offer period will end. TD Ameritrade shall also inform them of the
relevant terms of this Assurance and any other material issues regarding the
Eligible Investors’ rights.
     23. Eligible Investors may accept the Purchase Offer by notifying TD
Ameritrade, as described in the Purchase Offer, at any time before midnight,
Eastern Time, on the last day of the applicable offer period. An acceptance must
be received by TD Ameritrade prior to the expiration of the applicable offer
period, or any extension thereof, to be effective. The purchases will be
conducted as follows:

  a.   Purchases Relating to Eligible Investors to Whom the First Offer Period
Applies. For those Eligible Investors to whom the First Offer Period applies,
and who accept the Purchase Offer within the First Offer Period, TD Ameritrade
shall purchase their Eligible Auction

-9-



--------------------------------------------------------------------------------



 



      Rate Securities no later than five (5) business days following the
expiration of the First Offer Period.     b.   Purchases Relating to Eligible
Investors to Whom the Second Offer Period Applies. For those Eligible Investors
to whom the Second Offer Period applies, and who accept the Purchase Offer
within the Second Offer Period, TD Ameritrade shall purchase their Eligible
Auction Rate Securities as soon as practicable and, in any event, no later than
five (5) business days following the expiration of the Second Offer Period (the
“Purchase Deadline”). TD Ameritrade shall use its best efforts to effectuate all
purchases under this paragraph by March 31, 2010, and in no event shall the
purchases extend beyond June 30, 2010. In the event TD Ameritrade’s purchases
under this paragraph extend beyond March 23, 2010, then the Second Offer Period
shall be extended from March 23, 2010 until June 23, 2010.     c.   An Eligible
Investor may revoke their acceptance of TD Ameritrade’s Purchase Offer at any
time up until TD Ameritrade purchases such Eligible Investor’s Eligible Auction
Rate Securities or provides notice of TD Ameritrade’s intent to purchase such
Eligible Auction Rate Securities.     d.   TD Ameritrade’s obligation under this
paragraph to those Eligible Investors who custodied their Eligible Auction Rate
Securities away from TD Ameritrade as of the date of this Assurance shall be
contingent on: (1) TD Ameritrade receiving reasonably satisfactory

-10-



--------------------------------------------------------------------------------



 



      assurance from the financial institution currently holding the Eligible
Investor’s Eligible Auction Rate Securities that the bidding rights associated
with such Eligible Auction Rate Securities will be transferred to TD Ameritrade;
and (2) transfer of the Eligible Auction Rate Securities back to TD Ameritrade.
    e.   TD Ameritrade shall use its best efforts to identify, contact and
assist any Eligible Investor who has transferred the Eligible Auction Rate
Securities out of TD Ameritrade’s custody in returning such Auction Rate
Securities to TD Ameritrade’s custody, and shall not charge such Eligible
Investor any fees relating to or in connection with the return to TD Ameritrade
or custodianship by TD Ameritrade of such Eligible Auction Rate Securities.

     24. In the event that TD Ameritrade receives a purchase request from a
customer who purchased Eligible Auction Rate Securities at TD Ameritrade prior
to February 13, 2008, but who transferred such Eligible Auction Rate Securities
away from TD Ameritrade prior to the Merger Date, TD Ameritrade shall engage in
good faith negotiations with such customer in an attempt to resolve the
customer’s request. TD Ameritrade shall promptly notify the Attorney General of
all such requests.
     25. No later than two (2) business days after the date of this Assurance,
TD Ameritrade shall establish: (a) a dedicated toll-free telephone assistance
line, with appropriate staffing, to provide information and to respond to
questions concerning the terms of this Assurance; and (b) a public Internet page
on its corporate Web site(s), with a prominent link to that page appearing on TD
Ameritrade’s relevant homepage(s), to

-11-



--------------------------------------------------------------------------------



 



provide information concerning the terms of this Assurance and, via an e-mail
address or other reasonable means, to respond to questions concerning the terms
of this Assurance. TD Ameritrade shall maintain the telephone assistance line
and Internet page through at least the last day of the Purchase Deadline, or any
extension thereof.
     B. Relief for Eligible Investors Who Sold Below Par
     27. No later than seventy-five (75) days from the date of this Assurance,
TD Ameritrade shall undertake its best efforts to identify any Eligible Investor
who sold Eligible Auction Rate Securities below par between February 13, 2008
and the date of this Assurance (“Below Par Seller”) and pay them the difference
between par and the price at which the Eligible Investor sold the Eligible
Auction Rate Securities, plus reasonable interest thereon. TD Ameritrade shall
promptly pay any such Below Par Seller identified thereafter.
     C. Reimbursement for Related Loan Expenses
     28. As soon as practicable, but not later than seventy-five (75) days from
the date of this Assurance, TD Ameritrade shall make best efforts to identify
Eligible Investors who took out loans from TD Ameritrade after February 13,
2008, that were secured by Eligible Auction Rate Securities that were not
successfully auctioning at the time the loan was taken out from TD Ameritrade,
and paid interest associated with the auction rate securities based portion of
those loans in excess of the total interest and dividends received on the
auction rate securities during the duration of the loan. TD Ameritrade shall
reimburse such customers promptly for the excess expense, plus reasonable
interest thereon.

-12-



--------------------------------------------------------------------------------



 



     D. Consequential Damages Arbitration Process
     29. TD Ameritrade shall consent to participate in a special arbitration
process (“Arbitration”) for the exclusive purpose of arbitrating any Eligible
Investor’s consequential damages claim arising from their inability to sell
Eligible Auction Rate Securities. TD Ameritrade shall notify Eligible Investors
of the terms of the Arbitration process through the notice described in
paragraph 21 above.
     30. The Arbitration shall be conducted by a single public arbitrator (as
defined by section 12100(u) of the NASD Code of Arbitration Procedures for
Customer Disputes, eff. April 16, 2007), under the auspices of FINRA. TD
Ameritrade will pay all applicable forum and filing fees.
     31. Any Eligible Investors who choose to pursue such claims in the
Arbitration shall bear the burden of proving that they suffered consequential
damages and that such damages were caused by their inability to access funds
invested in Eligible Auction Rate Securities. In the Arbitration, TD Ameritrade
shall be able to defend itself against such claims; provided, however, that TD
Ameritrade shall not contest liability for the illiquidity of the underlying
auction rate securities position or use as part of its defense any decision by
an Eligible Investor not to borrow money from TD Ameritrade.
     32. Eligible Investors who elect to use the special arbitration process
provided for herein shall not be eligible for punitive damages, or for any other
type of damages other than consequential damages.
     33. All customers, including but not limited to Eligible Investors who
avail themselves of the relief provided pursuant to this Assurance, may pursue
any remedies against TD Ameritrade available under the law. However, Eligible
Investors that elect to

-13-



--------------------------------------------------------------------------------



 



utilize the special arbitration process set forth above are limited to the
remedies available in that process and may not bring or pursue a claim relating
to Eligible Auction Rate Securities in another forum.
     E. Reports and Meetings
     34. Within 45 days of the end of each month beginning with a report
covering the month ended after the date of this Assurance and continuing through
and including a report covering the month ended June 30, 2010, TD Ameritrade
shall submit a monthly written report detailing TD Ameritrade’s progress with
respect to its obligations pursuant to this Assurance. TD Ameritrade shall, at
the option of the Attorney General, confer with the Attorney General on a
quarterly basis to discuss TD Ameritrade’s progress to date. Such quarterly
meetings shall continue until June 2010. The reporting or meeting deadlines set
forth above may be amended with written permission from the Attorney General.
     F. Other Relief
     35. TD Ameritrade admits the jurisdiction of the Attorney General. TD
Ameritrade will cease and desist from engaging in any acts in violation of the
Martin Act, General Business Law § 349 and/or Executive Law § 63(12) and will
comply with the Martin Act, General Business Law § 349 and Executive Law §
63(12).
II. Other Provisions
     36. The Attorney General retains the right under Executive Law § 63(15) to
compel compliance with this Assurance. Evidence of a violation of this Assurance
proven in a court of competent jurisdiction shall constitute prima facie proof
of a violation of the Martin Act, General Business Law §349 and/or Executive Law
§63(12)

-14-



--------------------------------------------------------------------------------



 



in any civil action or proceeding hereafter commenced by the Attorney General
against TD Ameritrade.
     37. Should the Attorney General prove in a court of competent jurisdiction
that a material breach of this Assurance by TD Ameritrade has occurred, TD
Ameritrade shall pay to the Attorney General the cost, if any, of such
determination and of enforcing this Assurance, including without limitation
legal fees, expenses and court costs.
     38. If TD Ameritrade defaults on any obligation under this Assurance, the
Attorney General may terminate this Assurance, at his sole discretion, upon
10 days written notice to TD Ameritrade. TD Ameritrade agrees that any statute
of limitations or other time related defenses applicable to the subject of the
Assurance and any claims arising from or relating thereto are tolled from and
after the date of this Assurance. In the event of such termination, TD
Ameritrade expressly agrees and acknowledges that this Assurance shall in no way
bar or otherwise preclude the Attorney General from commencing, conducting or
prosecuting any investigation, action or proceeding, however denominated,
related to the Assurance, against TD Ameritrade, or from using in any way any
statements, documents or other materials produced or provided by TD Ameritrade
prior to or after the date of this Assurance, including, without limitation,
such statements, documents or other materials, if any, provided for purposes of
settlement negotiations, except as may otherwise be provided in a written
agreement with the Attorney General.
     39. Except in an action by the Attorney General to enforce the obligations
of TD Ameritrade in this Assurance or in the event of termination of this
Assurance by the Attorney General, neither this Assurance nor any acts performed
or documents executed

-15-



--------------------------------------------------------------------------------



 



in furtherance of this Assurance: (a) may be deemed or used as an admission of,
or evidence of, the validity of any alleged wrongdoing, liability or lack of
wrongdoing or liability; or (b) may be deemed or used as an admission of or
evidence of any such alleged fault or omission of TD Ameritrade in any civil,
criminal, arbitration or administrative proceeding in any court, administrative
agency or other tribunal. This Assurance shall not confer any rights upon
persons or entities who are not a party to this Assurance.
     40. TD Ameritrade shall cooperate fully and promptly with the Attorney
General and shall use its best efforts to ensure that all the current and former
officers, directors, trustees, agents, members, partners and employees of TD
Ameritrade (and of any of TD Ameritrade’s parent companies, subsidiaries or
affiliates) cooperate fully and promptly with the Attorney General in any
pending or subsequently initiated investigation, litigation or other proceeding
relating to auction rate securities and/or the subject matter of the Assurance.
Such cooperation shall include, without limitation, and on a best efforts basis:

  (a)   production, voluntarily and without service of subpoena, upon the
request of the Attorney General, of all documents or other tangible evidence
requested by the Attorney General and any compilations or summaries of
information or data that the Attorney General requests that TD Ameritrade (or TD
Ameritrade’s parent companies, subsidiaries or affiliates) prepare, except to
the extent such production would require the disclosure of information protected
by the attorney-client and/or work product privileges;     (b)   without the
necessity of a subpoena, having the current (and making all reasonable efforts
to cause the former) officers, directors, trustees, agents, members, partners
and employees of TD Ameritrade (and of any of TD Ameritrade’s parent companies,
subsidiaries or affiliates) attend any Proceedings (as hereinafter defined) in
New York State or elsewhere at which the presence of any such persons is
requested by the Attorney General and having

-16-



--------------------------------------------------------------------------------



 



      such current (and making all reasonable efforts to cause the former)
officers, directors, trustees, agents, members, partners and employees answer
any and all inquiries that may be put by the Attorney General to any of them at
any proceedings or otherwise, except to the extent such production would require
the disclosure of information protected by the attorney-client and/or work
product privileges; “Proceedings” include, but are not limited to, any meetings,
interviews, depositions, hearings, trials, grand jury proceedings or other
proceedings;     (c)   fully, fairly and truthfully disclosing all information
and producing all records and other evidence in its possession, custody or
control (or the possession, custody or control of TD Ameritrade parent
companies, subsidiaries or affiliates) relevant to all inquiries made by the
Attorney General concerning the subject matter of the Assurance, except to the
extent such inquiries call for the disclosure of information protected by the
attorney-client and/or work product privileges; and     (d)   making outside
counsel reasonably available to provide comprehensive presentations concerning
any internal investigation relating to all matters in the Assurance and to
answer questions, except to the extent such presentations or questions call for
the disclosure of information protected by the attorney-client and/or work
product privileges.

     41. In the event TD Ameritrade fails to comply with paragraph 40 of the
Assurance, the Attorney General shall be entitled to specific performance, in
addition to any other available remedies.
     42. The Attorney General has agreed to the terms of this Assurance based
on, among other things, the representations made to the Attorney General by TD
Ameritrade, its counsel, and the Attorney General’s own factual Investigation.
To the extent that any material representations are later found to be inaccurate
or misleading, this Assurance is voidable by the Attorney General in its sole
discretion.

-17-



--------------------------------------------------------------------------------



 



     43. TD Ameritrade shall, upon request by the Attorney General, provide all
documentation and information reasonably necessary for the Attorney General to
verify compliance with this Assurance.
     44. All notices, reports, requests, and other communications to any party
pursuant to this Assurance shall be in writing and shall be directed as follows:
     If to TD Ameritrade:
Richard J. Morvillo, Esq.
Mayer Brown LLP
1909 K Street, N.W.
Washington, DC 20006-1101
     If to the Attorney General:
Office of the Attorney General of the State of New York
120 Broadway, 23rd Floor
New York, New York 10271
Attn: David A. Markowitz
     45. This Assurance and any dispute related thereto shall be governed by the
laws of the State of New York without regard to any conflicts of laws
principles.
     46. TD Ameritrade consents to the jurisdiction of the Attorney General in
any proceeding or action to enforce this Assurance.
     47. TD Ameritrade agrees not to take any action or to make or permit to be
made any public statement denying, directly or indirectly, any finding in this
Assurance or creating the impression that this Assurance is without factual
basis. Nothing in this paragraph affects TD Ameritrade’s: (a) testimonial
obligations; or (b) right to take legal or factual positions in defense of
litigation or other legal proceedings to which the Attorney General is not a
party.

-18-



--------------------------------------------------------------------------------



 



     48. This Assurance may not be amended except by an instrument in writing
signed on behalf of all the parties to this Assurance.
     49. This Assurance constitutes the entire agreement between the Attorney
General and TD Ameritrade and supersedes any prior communication, understanding
or agreement, whether written or oral, concerning the subject matter of this
Assurance. No representation, inducement, promise, understanding, condition or
warranty not set forth in this Assurance has been relied upon by any party to
this Assurance.
     50. In the event that one or more provisions contained in this Assurance
shall for any reason be held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Assurance.
     51. This Assurance may be executed in one or more counterparts, and shall
become effective when such counterparts have been signed by each of the parties
hereto.
     52. Upon execution by the parties to this Assurance, the Attorney General
agrees to suspend, pursuant to Executive Law § 63(15), this Investigation as and
against TD Ameritrade solely with respect to its marketing and sale of auction
rate securities to Eligible Investors. The Attorney General reserves the right
to investigate and commence any proceeding the Attorney General deems
appropriate, in its sole discretion, relating in any way to (a) customers who
request a purchase from TD Ameritrade and who purchased Eligible Auction Rate
Securities at TD Ameritrade prior to February 13, 2008, but transferred such
Eligible Auction Rate Securities away prior to the Merger Date; or (b) any
account owner described in Paragraph 19(c) above that was excluded from the

-19-



--------------------------------------------------------------------------------



 



definition of Eligible Investor because it had over $10 million in assets at TD
Ameritrade or total assets greater than $50 million.
     53. Any payments and all correspondence related to this Assurance must
reference AOD # 09-116.

     WHEREFORE, the following signatures are affixed hereto on the dates set
forth below.
ANDREW M. CUOMO,
Attorney General of the State of New York

         
By:
  /s/ DAVID A. MARKOWITZ
 
   
 
            David A. Markowitz    
 
            Chief, Investor Protection Bureau    
 
            120 Broadway, 23rd Floor    
 
            New York, New York 10271    
 
            (212) 416-8198    

Dated: July 20, 2009

-20-



--------------------------------------------------------------------------------



 



                      TD AMERITRADE, INC.    
 
               
 
      By:   /s/ WILLIAM J. GERBER
 
            Name: William J. Gerber             Title: Executive Vice President,
Chief Financial Officer    

ACKNOWLEDGMENT
     On this 14 day of July, 2009, before me personally came William J. Gerber,
known to me, who, being duly sworn by me, did depose and say that he is the
Executive Vice President, Chief Financial Officer of TD Ameritrade, Inc. the
entity described in the foregoing Assurance, and is duly authorized by TD
Ameritrade, Inc. to execute the same, and that he signed his name in my presence
by like authorization.

     
/s/ NANCY L. LOWREY
 
   
Notary Public
   

My commission expires:
May 4, 2012
Assurance of Discontinuance
Reviewed By:

     
/s/ PAT S. CONTI
 
   

Attorneys for TD Ameritrade, Inc.
Dated: July 14, 2009

-21-